838 F.2d 1215
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lisa SWYTZER, Plaintiff-Appellant,v.UNITED STATES POSTAL SERVICE, Defendant-Appellee.
No. 86-1464.
United States Court of Appeals, Sixth Circuit.
Feb. 9, 1988.

Before ENGEL and RYAN, Circuit Judges and PORTER, Senior District Judge.*
RYAN, Circuit Judge.


1
Appellant appeals the dismissal of her Title VII discrimination complaint following a bench trial.  The appellant argues that the factual findings and legal conclusions of the district court were erroneous.  We affirm.


2
Appellant filed a pro se complaint against the United States Postal Service alleging sex and race discrimination resulting in a dismissal from her job.  According to the Postal Service, appellant was dismissed from her job due to repeated absences from work.  She alleges the absences were due to the Postal Service's decision not to assign her to permanent light work based on her job-related injuries;  a decision she claims was a result of disparate treatment.  The district court made extensive findings of fact regarding appellant's absences and regarding the treatment of other workers who had been injured and assigned to permanent light work.  Based on these findings, the court found that there was no disparate treatment.  These findings are supported by the evidence and are not clearly erroneous.  Fed.R.Civ.P. 52.


3
The district court correctly adapted the elements of a prima facie Title VII case, as found in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973), to the circumstances of this case.    Grubb v. W.A. Foote Memorial Hospital, Inc., 741 F.2d 1486 (6th Cir.1984).  The court carefully applied the McDonnell Douglas standard.  The court found that appellant had failed to establish a prima facie Title VII case and dismissed the complaint.


4
Therefore, for the reasons stated by the district court in its opinion, we AFFIRM.



*
 The Honorable David S. Porter, United States District Judge for the Southern District of Ohio, sitting by designation